Case 5:15-cv-00060-CEM-PRL Document 38 Filed 07/23/20 Page 1 of 2 PageID 344




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

United States of America,
ex rel. Emily Moore and Robert Green,

     Plaintiffs,                                               Case 5:15-cv-60-Oc-41PRL
v.

Thi Tran, D.O.

     Defendant.
___________________________________/

                              Notice of Filing Supplemental Hours

         On March 29, 2020, Relators filed their Motion for Fees and Costs, seeking payment for

time through March 28. Docs. 23, 23-1 (signed at Doc. 34). The Court granted Relators’ Motion

for Leave to Reply to Defendant’s Opposition. Docs. 36 and 35. Relators filed their Reply and in

it advised the Court they would be submitting a Supplemental Affidavit for hours incurred after

March 28. Doc. 37 at 10.

     Relators’ Counsel Made a Good Faith Effort to Resolve the Issues Below, LR 3.01(g)

         The parties conferred through emails and telephonically in good faith and agreed the

hourly rate determined by the Court for the underlying Motion is an appropriate rate for the

supplemental fees. Defendant also does not contest Relator’s entitlement to supplemental “fees

on fees” but reserves the right to object to the reasonableness of the hours. Exhibit at p. 11.

                                       Respectfully submitted,

                                       /s/ Jonathan Kroner
                                       Jonathan Kroner Law Office
                                       300 S. Biscayne Blvd., Suite 3710
                                       Miami, Florida 33131
                                       305. 310.6046
                                       jk@FloridaFalseClaim.com


                                                  1
Case 5:15-cv-00060-CEM-PRL Document 38 Filed 07/23/20 Page 2 of 2 PageID 345




                                     CERTIFICATE OF SERVICE
       I hereby certify that on the date stamped above I electronically filed the foregoing with
the Clerk of Court, using the CM/ECF system.




                                               2
